Case 9:17-cv-81261-WPD Document 134 Entered on FLSD Docket 05/10/2019 Page 1 of 6



                        IN TH E U N ITED STATE S D ISTR ICT CO UR T
                       FO R TH E SO UTH ERN D ISTR ICT O F FL O R ID A

                 CA SE N O .9:I7-CV -8IZ6I-D IM ITRO U LEA S/M A TTH EW M A N

   A LL-TAG CORP.,
                                                          - w.
                                                          ?                            *. .
                       Plaintiff,                         iF7ILED 3Y                 D t...j
                                                                                      .




                                                                 I.'
                                                                   ,At 12 2918
                                                                  ANGELA E.NOBLE
                                                                 CLERK U S DISI Ct
   CH ECK POINT SY STEM S,lN C.,                                 s,n,oFF'tk.-w.RB.

                       D efendant.

    O R D ER G M N TIN G IN PA R T PLA INTIFF'S M O TIO N TO C O M PEL D ISCO V ER Y
             AND RESERVING RULING ON BALANCE OF M OTION IDE 1101
                                                AN D
     REOUIRING FURTHER CONFERRAL AND SETTING ADDITIO NAL HEARING
         TH IS CA U SE is before the Courtupon Plaintiff, All-Tag Corp.'s M otion to Com pel

  Discovery (DE l101.Thismatterwasreferred to the tmdersigned upon an Orderreferring all
  discovery m atters to the undersigned for appropriate disposition. See D E 51. D efendant,

  CheckpointSystems,lnc.filedaResponseonApril26,2019.(DE 1134.PlaintifffiledaReplyon
  April30,2019.(DE 1171.AsrequiredbytheCourt'sOrderAddingM otiontoHearing(DE 1111,
  thepartiesfiledaJointNoticeonM ay2,2019.(DE 1261.TheCourtheldahearingontheM otion
  on M ay 6,2019 and the Court announced certain rulings on the record. This Order serves to

  m em orialize and furtherexplain the Court's rulings.

         Plaintiff asksthe Courtto enter an O rder com pelling Defendantto produce three separate

  categories of discovery that are related to a prior case, Universal Surveillance Corp. d/b/a

  UniversalSurveillance System sv.CheckpointSystems,Inc.,N .D .O hio,CaseN o.5:11-CV -01755-
Case 9:17-cv-81261-WPD Document 134 Entered on FLSD Docket 05/10/2019 Page 2 of 6




  JRA (theCCUSS Case'').1Specifically,Plaintiffseeks 1)depositiontranscriptsand exhibitsfrom
  theUSS case,2)expertreportsand exhibitsfrom the USS case,and 3)pre-2012 financialdata
  whichwaspreviouslyproducedbyDefendantintheUSScase.Defendantobjectstotheproduction
  ofthese docum ents on the basis of relevancy,proportionality,undue burden,and confidentiality.

  DefendantalsoarguesthatPlaintiffhasviolatedLocalRule26.1(g)(1)byfailingtofilethisMotion
  within 30 daysofthe occurrence giving rise to the discovery disputes.Defendantclaim sthatit

  objected to Plaintiff'srequestforthisproduction asearly asM ay 24,2018and Plaintiffshould
  have filed thisM otionwithinthirtydaysofthatobjection.Therefore,Defendantarguesthatthis
  M otion,filed A pril19,2019,is untim ely.

          TheCourthascarefullyconsideredtheM otiongDE 1101,Defendant'sResponse(DE 1131,
  PlaintiffsReply (DE 1171,theJointNotice (DE 1261,theargumentspresented bythepartiesat
  the M ay 6,2019 hearing,and the entire docketin this case.Based on the representations ofthe

  parties at the M ay 6,2019 hearing,the Courtbelieves that com prom ise on this M otion is both

  possible and reasonable. A fter careful consideration, and as stated in open court, the Court

  G M N TS IN PA R T and R ESER VE S IN PA R T as follows:

          Southern DistrictofFloridaLocalRule26.1(g)(1):
          LocalRuleRule26.1(g)(1)oftheLocalRulesfortheUnited StatesDistrictCourtforthe
      Southern D istrictofFlorida providesthat:

                  A1ldisputesrelated to discovery shallbepresented to theCourtby motion (or,if
                  the Courthas established a differentpractice forpresenting discovery disputes,by
                  otherCourt-approvedmethod)within (30)daysfrom the:(a)originalduedate(or

  lPlaintiff's M otion also sought Sçspecific docum ents'' m issing from production related to the Source Tagging
  SymposiumsandcorrespondencewithTUV,butthepartiesrepresented intheJointNotice(DE 126)thatthisissue
  hasbeen resolved.
Case 9:17-cv-81261-WPD Document 134 Entered on FLSD Docket 05/10/2019 Page 3 of 6




                laterdateifextendedbytheCourtortheparties)oftheresponseorobjectiontothe
                discovery requestthatisthe subjectofthedispute;(b)date ofthe deposition in
                whichthedisputearose;or(c)dateonwhichapartyfirstlearnedoforshouldhave
                learned ofa purported deficiency concerning theproduction ofdiscovery m aterials.
                Failure to presentthe dispute to the Courtw ithin thattim efram e,absenta show ing
                of good cause for the delay,m ay constitute a w aiver of the relief sought at the
                Court's discretion.

        TheCourttindsthatPlaintiffdid notviolateRule26.1(g)(1)by filingtheinstantM otion
     onApril19,2019.W hileDefendantmayhaveobjectedtothediscoveryatissueinthisM otion
     on M ay 24, 2018,the parties have continued to confer and cooperate regarding discovery

     production on an ongoingbasissince thatdate.Further,thereisno prejudiceto Defendant
     regarding thetim elinessofthisM otion asthediscovery cut-offdate is scheduled forSeptem ber

     11,2019,m ore than fourm onthsaw ay.Therefore,the Courtexercisesitsdiscretion to notdeny

     the M otion on untim eliness grounds.

     2. Deposition Transcripts and Exhibits:

        Plaintiff seeks the deposition transcripts and exhibits pertaining to the depositions of

     w itnesses in the U SS case w ho w ill also be deposed in the instant litigation. During the

     discovery process,the partiesstipulated to D efendant'sproduction ofsix deposition transcripts

     offive witnessesw ho w ere deposed in theirindividualcapacity during the U SS case and w ere

     subsequently identified by D efendantasw itnessesin the currentlitigation in itsM ay 18,2018

     Rule26(a)initialdisclostlres.(DE 113,pg.3).PlaintiffassertsthatoneoftheRule30(b)(6)
     witnesseswho wasdeposed in theUSS caseisthe sameRule30(b)(6)witnessthatwillbe
     deposed in the instant case,and Plaintiff now seeks the deposition transcript of that Rule

     30(b)(6)witness from the USS case.Plaintiffalso seeksa listofthe witnesseswho were
     deposed in theunderlying case,asitwillseek thedeposition transcriptsofa11ofthose w itnesses

                                                 3
Case 9:17-cv-81261-WPD Document 134 Entered on FLSD Docket 05/10/2019 Page 4 of 6



     who w ere deposed in the U SS case and w ho w ill also be listed as w itnesses in the instant

     litigation.

        TheCourttindsthatthedepositiontranscriptoftheRule30(b)(6)witnessintheUSScase
     who shallalso be deposed in the currentlitigation is proportionaland relevantto the needs of

     thiscase,and production ofthe transcriptisnotunduly burdensom e to Defendant.D efendant

     is ORDERED to produce the deposition transcriptofthatRule 30(b)(6)witness and any
     related exhibitsto Plaintiffforthw ith.

        Defendantis also O R DER ED to produce a listofthe w itnessesw ho w ere deposed in the

     U SS litigation. The parties are thereafter O R DE RED to confer regarding the deposition

     transcriptsfrom the U SS litigation in an attem ptto agree on w hattranscripts,ifany,should be

     produced.lfthepartiescannotresolvethis dispute am ongstthem selves,the Courtshallresolve

     the issue.

     3. ExpertR eports and Exhibits:

        Plaintiffnextseeksthe expertreportsand exhibitsfrom the U SS case.Plaintiffarguesthat

     the expertreports and exhibits are relevantbecause the expel'
                                                                 ts in thatcase analyzed sim ilar

     m arkets,issues,and data that are also at issue in the instant case.Plaintiff asserts thatthe

     experts in the U SS case analyzed contracts thatare identical to the contracts at issue in the

     instant case, and that production of the reports w ould ease the ongoing discovery process

     substantially.A ccording to D efendant,there are approxim ately tw elve expertreports from the

     USScase.Defendantobjectstotheproduction oftheexpertreportsandexhibitsasitbelieves
     the reports and exhibits are irrelevant to the clzrrent litigation and because,pursuant to the

     existing protective order in the U SS case,it w ould be unduly burdensom e to produce the

                                                 4
Case 9:17-cv-81261-WPD Document 134 Entered on FLSD Docket 05/10/2019 Page 5 of 6




     reports. Defendant asserts that Plaintiff has already received the underlying contracts and

     docum ents,and therefore an expert's opinion on those contractsand docum ents in the context

     ofa separate litigation isnotrelevanthere.

        The Courtw ill R ESER VE ruling on this issue to allow the parties to confer further to

     attem ptto com e to a resolution on this issue.Defendantis hereby O R D ER ED to disclose the

     nam esofthe expertw itnessesw ho prepared reports in the U SS litigation so thatthe partiescan

     further engage in conferraland cooperation in a good faith effortto resolve this issue.lfthe

     partiescalm otresolve thisdispute am ongstthem selves,the Courtshallresolve the issue.

     4. Pre-2012 FinancialD ata:

        Finally,PlaintiffseeksD efendant'ssalesdata pertaining to dealsdtcrafted and entered prior

     to 2012''(DE 110,pg.41which includeearly paymentsand creditsthatwould applyto later
     salesand ultim ately im pactany analysisofthe prices,costs,and revenues ofD efendant's sales

     data.Defendant m aintains that it has already produced this inform ation to Plaintiff w hen it

     produced docum ents from the U SS case in 2018,and itshould notbe D efendant's burden to

     locate the inform ation in a docum entproduction of $12.4 m illion docllm ents from a case that

     ended years ago.''Both parties allege thatfinding the pre-2012 financialdata at issue w ithin

     the U SS docum ents already produced w ould be an incredibly burdensom e task,considering

     thatthe USS case ended yearsago.D efendantassertsthatthee-discovery database thathoused

     theUSS documentswastaken down whenthecaseended andthevastmajority ofattorneys,
     paralegals,and staff thatw orked on the U SS case do notw ork on the instant litigation,and

     therefore itw ould be extrem ely difficultto locate the data atissue.

        The Courtw illR ESERV E ruling on thisissue to allow the partiesto conferfurtherto com e

                                                  5
Case 9:17-cv-81261-WPD Document 134 Entered on FLSD Docket 05/10/2019 Page 6 of 6



     to a resolution on thisissue.D efendantand Plaintiffare hereby O R D ERED to further confer

     regarding the possibility ofentering a stipulation regarding econom ists'ultim ate estim atesand

     analysis of the prices,costs, and revenues of D efendant's sales data.lf the parties carm ot

     resolve this dispute am ongstthem selves,the Courtshallresolve the issue.

     5. JointN otice and Further H earing:

        O n or before M ay 13,2019,Plaintiff and Defendant shall subm it to the Courteither a

     proposed order m em orializing the parties'agreem ents regarding the tllree discovery disputes

     rem aining thatare outlined above,orthey shalltile a JointN otice advising the Courton w hat,

     ifanything,hasbeen resolved and the specific issuesthatrem ain in dispute,aswellasthe brief

     and concise position of each pal'ty on the specific remaining disputets). It is hereby
     O RD ER ED thata furtherdiscovery hearing on these three disputesshallbe held as follow s:

                               D ATE:          W ednesday,M ay 15,2019
                               TIM E:          2:30 P.M .
                               PLA CE:         U nited StatesD istrictCourt
                                               701 Clem atis Street
                                               W estPalm Beach,Florida
                                               Courtroom :6,Third Floor

        The parties'counselshallpersonally appearatthishearing.

         DO N E and O RD ER ED in Cham bersthis /0          ay ofM ay,2019,at W estPalm Beach,

  Palm Beach County in the Southern D istrictofFlorida.
                                                                I

                                                        LLIA M M A HEW M AN
                                                      UN ITED STA TES M A GISTR ATE JU D GE




                                                  6
